DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robot control unit that controls” and “display control unit that displays” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 20190351544 A1) in view of Watanabe (US 20200156258 A1).
Regarding claim 1, Sakaguchi teaches A control apparatus comprising (Claim 13: A control system): a robot control unit that controls a vertical articulated robot having a robot distal end portion that pivots about a distal end first axis and pivots about a distal end second axis crossing the distal end first axis ([0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6. [0036] The control system 100 is a system to control the robot 10); and a display control unit that displays a window containing a first operation part for pivoting the robot distal end portion about the distal end first axis using the robot control unit and a second operation part for pivoting the robot distal end portion about the distal end second axis using the robot control unit on a display unit ([0036] The control system 100 is a system to control the robot 10, and includes a controller 200 and an operation device 300. [0047] The operation device 300 may further perform: outputting screen data to the touch panel 381 so that an operation screen including at least one operation image is displayed on the touch panel 381. [0058] As illustrated in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.  The position command input part 421 is an input part through which to specify the position of the leading end 12 on the X axis C11. The position command input part 423 is an input part through which to specify the position of the leading end 12 on the Z axis C13. [0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13.), wherein in the window, a control mode can be switched between a first control mode of enabling an operation by the first operation part and an operation by the second operation part and a second control mode of enabling the operation by the first operation part and disabling the operation by the second operation part ([0060] As illustrated in FIG. 4, the operation screen 500 includes a regulation mode setting image 511 [0061] The regulation mode setting image 511 is an image on which to choose between a regulation mode and a free mode associated with the turning of the second coordinate system C2 relative to the first coordinate system C1 [0062] in the first regulation mode, the Z axis C23 coincides with the Z axis C13, and the turning of the second coordinate system C2 about the Z axis C13 is allowed while the turning of the second coordinate system C2 about the X axis C11 and the Y axis C12 is regulated (for example, prohibited)), and at teaching of control of the vertical articulated robot ([0041] When the controller 200 performs the teaching mode control, the operation device 300 generates a control command for causing the robot 10 to make a motion based on a motion-teaching operation input, and outputs the control command to the controller 200), and then, the control mode can be switched to the second control mode.  ([0085] The input mode switch button 515 is a button with which to switch the operation screen 500 to another operation screen.)
Sakaguchi does not expressly disclose, but Watanabe discloses the robot distal end portion is controlled into a posture with the distal end first axis perpendicular to a working surface on which the vertical articulated robot 29performs work in the first control mode ([0043] a task program for causing the real robot 1 to automatically execute a work is associated with each work step [0063] illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes an operating device that receives an operation instruction from an operator and execute an operation of the real robot ([0007]). Like Sakaguchi, is concerned with teaching a robot motions based on an operators input.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by executing work above a workspace.
Regarding claim 4, Sakaguchi teaches wherein the window contains a third operation part for switching between the first control mode and the second control mode.  ([0059] The input mode switch button 411 is a button with which to switch the operation screen 400 to another operation screen. [0085] The input mode switch button 515 is a button with which to switch the operation screen 500 to another operation screen)
Regarding claim 5, Sakaguchi teaches wherein when the third operation part is operated ([0085] The input mode switch button 515 is a button with which to switch the operation screen 500 to another operation screen), the robot distal end portion is moved into a posture with the distal end first axis perpendicular to the working surface by the robot control unit.  ([0064] The second movement tool image 522 is an image on which to input a motion command for the leading end 12 along a surface perpendicular to the reference axis RL (for example, a plane including the X axis C21 and the Y axis C22).)
Regarding claim 6, Sakaguchi teaches wherein the window contains a fourth operation part for moving the robot distal end portion into a posture with the distal end first axis perpendicular to the working surface by the robot control unit.  ([0064] The second movement tool image 522 is an image on which to input a motion command for the leading end 12 along a surface perpendicular to the reference axis RL (for example, a plane including the X axis C21 and the Y axis C22).)
Regarding claim 7, Sakaguchi teaches A robot system comprising ([0027] A robot system): the control apparatus (Claim 13: A control system); and the vertical articulated robot. ([0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20)
Regarding claim 8, Sakaguchi teaches A control method for controlling a vertical articulated robot having a robot distal end portion that pivots about a distal end first axis and pivots about a distal end second axis crossing the distal end first axis by a control apparatus (Claim 12: A control method [0028] the robot 10 is a six-axis vertical multi-articular robot and includes a base 11, a leading end 12, and a multi-articular arm 20 [0034] the actuator 45 causes the swingable arm 27 to swing about the axis Ax5; and the actuator 46 causes the leading end 12 to turn about axis Ax6. [0036] The control system 100 is a system to control the robot 10), the control apparatus having a display control unit that displays a window containing a first operation part31 for pivoting the robot distal end portion about the distal end first axis and a second operation part for pivoting the robot distal end portion about the distal end second axis using a robot control unit on a display unit ([0036] The control system 100 is a system to control the robot 10, and includes a controller 200 and an operation device 300. [0047] The operation device 300 may further perform: outputting screen data to the touch panel 381 so that an operation screen including at least one operation image is displayed on the touch panel 381. [0058] As illustrated in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.  The position command input part 421 is an input part through which to specify the position of the leading end 12 on the X axis C11. The position command input part 423 is an input part through which to specify the position of the leading end 12 on the Z axis C13. [0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13.), the method comprising (Claim 12: A control method): using a first control mode of enabling an operation by the first operation part and an operation by the second operation part ([0036] The control system 100 is a system to control the robot 10, and includes a controller 200 and an operation device 300. [0047] The operation device 300 may further perform: outputting screen data to the touch panel 381 so that an operation screen including at least one operation image is displayed on the touch panel 381. [0058] As illustrated in FIG. 3, the operation screen 400 includes position command input parts 421, 422, and 423, turning command input parts 431, 432, and 433, and input mode switch button 411.  The position command input part 421 is an input part through which to specify the position of the leading end 12 on the X axis C11. The position command input part 423 is an input part through which to specify the position of the leading end 12 on the Z axis C13. [0059] The turning command input part 431 is an input part through which to specify the turning angle of the leading end 12 about the X axis C11. The turning command input part 433 is an input part through which to specify the turning angle of the leading end 12 about the Z axis C13.); and after controlling the robot distal end portion into the posture, controlling the robot distal end portion using a second control mode of disabling the operation by the second operation part. (([0041] When the controller 200 performs the teaching mode control, the operation device 300 generates a control command for causing the robot 10 to make a motion based on a motion-teaching operation input, and outputs the control command to the controller 200 [0085] The input mode switch button 515 is a button with which to switch the operation screen 500 to another operation screen.)
Sakaguchi does not expressly disclose, but Watanabe discloses controlling the robot distal end portion into a posture with the distal end first axis perpendicular to a working surface on which the vertical articulated robot performs work ([0043] a task program for causing the real robot 1 to automatically execute a work is associated with each work step [0063] illustrated in FIG. 8, the real robot 1 operates so that the cylindrical workpiece 20 is positioned above (right above) the protrusion 21 a.)
In this way, the system of Watanabe includes an operating device that receives an operation instruction from an operator and execute an operation of the real robot ([0007]). Like Sakaguchi, is concerned with teaching a robot motions based on an operators input.
Therefore, from these teachings of Sakaguchi and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Sakaguchi since doing so would enhance the system by executing work above a workspace.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 20190351544 A1) in view of Appelman (US 9356894 B2).
Regarding claim 2, Appelman wherein in the second control mode, a display form of the second operation part is made different from a display form of the second operation part in the first control mode, and thereby, the operation by the second operation part is disabled.  (Intelligently enabling the menu choices 710 includes adding, changing, deleting, enabling, or graying out or otherwise disabling the menu choices.)
In this way, the system of Appelman includes online service providers facilitate access to information and services by providing interactive user interfaces (UIs) that help users (e.g., subscribers) navigate to desired resources…and the menus of a UI may be arranged to enable a user to locate information and services quickly and easily (background). Like Sakaguchi, Appelman is concerned with users interaction with a display.
Therefore, from these teachings of Sakaguchi and Appelman, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Appelman to the system of Sakaguchi since doing so would enhance the system by enabling the menu choices that include graying out or disabling menu choices.
Regarding claim 3, Appelman wherein in the second control mode, the second operation part is hidden, and thereby, the operation by the second operation part is disabled.  (Intelligently enabling the menu choices 710 includes adding, changing, deleting, enabling, or graying out or otherwise disabling the menu choices.)
In this way, the system of Appelman includes online service providers facilitate access to information and services by providing interactive user interfaces (UIs) that help users (e.g., subscribers) navigate to desired resources…and the menus of a UI may be arranged to enable a user to locate information and services quickly and easily (background). Like Sakaguchi, Appelman is concerned with users interaction with a display.
Therefore, from these teachings of Sakaguchi and Appelman, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Appelman to the system of Sakaguchi since doing so would enhance the system by enabling the menu choices that include graying out or disabling menu choices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664             

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664